         Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 1 of 17



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



22 FRANKLIN, LLC and
MACCO CONSTRUCTION CORPORATION,
                                                       Civ. Action No. ____________

                            Plaintiffs,

       v.

BOSTON WATER AND SEWER COMMISSION,
JOHN SULLIVAN, and JOHN O’HALLORAN,

                            Defendants.



                                          COMPLAINT

       1.      This action arises out of the acts and conduct of Defendants, Boston Water and

Sewer Commission, John Sullivan, Chief Engineer of the Boston Water and Sewer Commission,

and John O’Halloran, Construction Manager of the Boston Water and Sewer Commission, each

of whom participated in the deprivation of the Plaintiffs’ property and constitutional rights to

both procedural and substantive due process with respect to a proposed subdivision and

development project located in Dorchester, Massachusetts. The Defendants’ collective abuses of

power and authority, which have effectively blocked the Plaintiffs’ development project through

various forms of delay tactics and coercive behavior, violated the Plaintiffs’ constitutional rights

to the use and possession of their property and their right to access municipal water systems,

among others, which have caused and are causing the Plaintiffs continued damages.
          Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 2 of 17



                                   JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction over the parties and this action pursuant

to 28 U.S.C. § 1331, 1343, and 1367, and 42 U.S.C. § 1983.

        3.      Venue is proper in the United States District Court for the District of

Massachusetts pursuant to 28 U.S.C. § 1391(b) because the defendants reside in this judicial

district, the events or omissions giving rise to the claim occurred in this judicial district, and the

property that is the subject of the action is situated in this judicial district.

                                               PARTIES

        4.      Plaintiff, 22 Franklin, LLC (the “Company”) is a limited liability company duly

organized under the laws of the Commonwealth of Massachusetts, with its principal place of

business located at 1089 Commonwealth Avenue, #222, Boston, Massachusetts. At all times

relevant hereto, the Company has owned certain real property in Massachusetts, known and

numbered as 22 Franklin Street, Boston (Dorchester), Massachusetts (the “Property”), pursuant

to a deed duly recorded with the Suffolk County Registry of Deeds, at Book 49358, Page 1, on or

about April 13, 2012.

        5.      Plaintiff, MACCO Construction Corporation (the “Contractor”, collectively with

the Company the “Plaintiffs”) is a domestic corporation duly organized under the laws of the

Commonwealth of Massachusetts, with its principal place of business located at 80 Hacketts

Pond Drive, Hanover, Massachusetts, and has performed the general contracting for the

Development Project, as hereunder defined.

        6.      Defendant,     Boston     Water    and    Sewer     Commission      (“BWSC”   or   the

“Commission”), is a business entity licensed and authorized to do business in the

Commonwealth of Massachusetts, with its principal place of business located at 980 Harrison




                                                     2
          Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 3 of 17



Avenue, Boston, Massachusetts, and at all times material hereto was engaged in the business of,

inter alia, providing residential and commercial potable water and sewer services, including but

not limited to the installation, maintenance, and repair of water distribution pipes and sewer lines

in and for the City of Boston. The Commission is also a public employer within the meaning of

Massachusetts General Laws (“G.L.”) c. 258, § 1.

        7.      Defendant John Sullivan is, and at all times relevant hereto has been, the Chief

Engineer at the BWSC with authority over the issuance of certain permits falling within the

BWSC’s regulatory purview. Mr. Sullivan is a resident of the Commonwealth of Massachusetts.

His actions as alleged in this Complaint were taken under color of state law, and he is sued in his

individual as well as his official capacities.

        8.      Defendant John O’Halloran is, and at all times relevant hereto has been, a

Construction Manager at the BWSC. Mr. O’Halloran is a resident of the Commonwealth of

Massachusetts. His actions as alleged in this Complaint were taken under color of state law, and

he is sued in his individual as well as his official capacities.

                             FACTS COMMON TO ALL COUNTS

        9.      On or about April 13, 2012, the Company purchased the subject Property in good

faith in in reliance on applicable zoning, building, permitting, and other state and local laws and

regulations applicable to the use of one’s property.

        10.     The Property is comprised of approximately 7,082 square feet of land and located

in a Commercial Zone pursuant to the City of Boston’s Zoning Code.

        11.     The Company purchased the Property for the anticipated purpose of constructing

a small residential development thereon, consisting of two separate townhouses, each with two




                                                   3
         Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 4 of 17



residential units, for a total of four residential units on the Property (the “Development Project”).

The Contractor has at all times acted as the general contractor for the Development Project.

       12.     In connection with the Development Project, on or about October 11, 2012, the

Plaintiffs applied for ten (10) variances. On or about December 10, 2013, Plaintiffs received

approval for all ten (10) variances from the City of Boston Zoning Board of Appeals, having

received unanimous consent therefore.

       13.     Upon receiving the requisite variances the Plaintiffs applied for building permits

necessary to the Development Project, which were received on or about August 4, 2016, as

Building Permit Nos. ERT219504 and ERT191299 (together, the “Building Permits”).

       14.     As part of the permitting process the Plaintiffs also applied for BWSC review and

approval of the Development Project on or about December 23, 2014.

       15.     During that approval process, the BWSC noted that it had previously approved

the installation of a twelve (12”) inch sewer pipe (the “Sewer Pipe”) on the Property, in a

location that appeared, based upon plans in the possession of the BWSC, to run underneath the

proposed location of the foundation of one of the two residential townhouses included in the

Development Project.

       16.     At that time, the Plaintiffs requested a copy of the BWSC’s file relating to the

Sewer Pipe’s original approval and installation. No such file was provided to the Plaintiffs.

       17.     At the request of the BWSC, and in consideration of the BWSC’s promise to

approve the Development Project, the Plaintiffs agreed to relocate the Sewer Pipe. The BWSC

did not specify any time frame for when the Sewer Pipe needed to be removed or relocated or at

what stage of the Development Project.




                                                 4
         Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 5 of 17



       18.     The BWSC’s concern regarding the location of the Sewer Pipe was the BWSC’s

only objection communicated to Plaintiffs regarding the Development Project and it was founded

entirely on BWSC records that were roughly 10-12 years old at the time. Nonetheless, Plaintiffs

revised their Development Project plan to include the relocation of the Sewer Pipe and submitted

that revised plan to the BWSC for approval on or about February 3, 2015.

       19.     The estimated cost associated with the relocation of the Sewer Pipe was

approximately $40,000.00.

       20.     Upon its review of the revised plan, and despite the Plaintiffs having complied

with the BWSC’s initial and only requested modification, the BWSC imposed additional

requirements that it asserted were to be completed by Plaintiffs prior to the BWSC’s issuance of

final plan approval.

       21.     The first such additional requirement was for the Plaintiffs to locate the Sewer

Pipe and provide the BWSC with a video recording of the Sewer Pipe so that the BWSC could

view the Sewer Pipe and ascertain the approximate location of the same.

       22.     The Plaintiffs complied with the BWSC’s request, excavated the earth around the

Sewer Pipe, and provided the BWSC with a black and white video recording of the Sewer Pipe.

       23.     Despite having failed to prescribe the format for the video recording, the BWSC

refused to accept the black and white video recording initially provided by Plaintiffs, and

demanded that the video be re-recorded in color.

       24.     The Plaintiffs again complied and re-recorded the Sewer Pipe using full color

video, at additional expense, and provided that video to the BWSC. The video showed the size,

location, quality and construction of the Sewer Pipe.




                                                5
         Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 6 of 17



       25.     The BWSC, upon review of the video, alleged that the Sewer Pipe was not up to

code and provided the Plaintiffs with a new set of requirements upon which BWSC approval for

the Development Project would be contingent, all of which would have to be performed by the

Plaintiffs and at their expense, including, inter alia:

                a. removal of the existing 12” Sewer Pipe;
                b. installation of a new 15” sewer pipe to replace the 12” Sewer Pipe;
                c. transfer of ownership of the 15” sewer pipe from the Company to the BWSC;
                   and
                d. the grant of an easement from the Company to the BWSC to allow the
                   BWSC unfettered access to the new 15” sewer pipe.

       26.     As a consequence of the BWSC’s new requirements the Plaintiffs were required

to submit, once again, a revised plan to the BWSC incorporating the changes to the Sewer Pipe

and related conditions. Once again, the BWSC established no specific deadline for these new

requirements. The BWSC stated only that the pipe was to be removed and up-graded prior to the

completion of the Development Project.

       27.     During the back-and-forth between the Plaintiffs and BWSC, the BWSC

requested that the Company grant an easement for the repair and maintenance of the Sewer Pipe

to BWSC. The BWSC explicitly conditioned its approval of the Development Project upon the

grant of such an easement. The Company acquiesced because the BWSC made clear that

without the easement, no final approval would issue.

       28.     The executed easement agreement was recorded with the Suffolk County Registry

of Deeds, at Book 55460, Page 22, on or about December 15, 2015 (the “Easement Agreement”).

The terms of the Easement Agreement state that the BWSC “owns, controls and maintains an

existing twelve (12”) diameter sanitary sewer line”. The Easement Agreement further requires

that the Company comply with the site plan and within two (2) years after the completion of the

Development Project, transfer ownership of the Sewer Pipe to the BWSC. This two (2) year



                                                   6
         Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 7 of 17



deadline is the only date certain contained in the Easement Agreement or any other

communication between the BWSC and the Plaintiffs.

       29.     In addition to the Easement Agreement, the BWSC imposed additional

unnecessary, onerous and expensive requirements for approval of said site plan, including but

not limited to the installation of steel pilings adjacent to the new 15” sewer pipe, again at the

Company’s expense, which were to remain in place after completion of the Development

Project, at an estimated increased cost of $85,000.00.

       30.     In light of the BWSC’s continuous imposition of new conditions upon the

Plaintiffs, the Plaintiffs’ engineers determined that if Plaintiffs adjusted the parameters of the

proposed townhouses (reducing square footage and thus market value), Plaintiffs would be able

to accommodate the existing location of the Sewer Pipe, continue to build under the authority of

their initially obtained Building Permits, and move the Sewer Pipe subsequent to the completion

of the construction.

       31.     On or about March 4, 2016, the BWSC reviewed and approved the Company’s

revised site plan, specifically Site Plan No. 14480 (the “Site Plan”).

       32.     Subsequent to the recording of the Easement Agreement, and the BWSC’s

approval of the Site Plan, the BWSC still refused to release the approved Site Plan and to issue

the related General Services Application (“GSA”) permit to the Company.

       33.     Once the Company resumed construction and excavation, it quickly discovered

that the full length of Sewer Pipe was not in the location indicated by the BWSC and specified

and recorded in the Easement Agreement. In fact, the Sewer Pipe was approximately three (3)

feet outside of the proposed foundation of the nearest townhouse, it was not under the foundation

as the BWSC had asserted. The Sewer Pipe therefore would not have been negatively impacted




                                                 7
         Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 8 of 17



by the Development Project as originally proposed. (Notably, there is no specific regulation

prohibiting new construction within a specified distance from an existing sewer pipe).

       34.     As the Plaintiffs continued work on the Development Project in compliance with

their Building Permits, BWSC construction manager, John O’Halloran, repeatedly appeared at

the Property, harassed Company employees and construction personnel, disrupted work, and

demanded that the Development Project be halted, all under color of his official powers as

construction manager of the BWSC, despite lacking any authority to make such demands.

       35.     Mr. O’Halloran, during one of his many interruptions at the worksite, viewed the

exposed Sewer Pipe and concluded that the Sewer Pipe was not straight, the schedules were

improper and the fittings were glued when they should have included rubber gaskets. Mr.

O’Halloran made these assertions despite the BWSC’s prior notice of the Sewer Pipe’s

specifications obtained through the previously mentioned video recordings. Nonetheless, Mr.

O’Halloran demanded that work on the Project stop and the Sewer Pipe be replaced immediately.

       36.     Ironically, while making the aforementioned unreasonable demands, Mr.

O’Halloran recalled to Plaintiffs that the Sewer Pipe had originally been installed approximately

ten to twelve years prior, by J.F. White Contracting Company, and that Mr. O’Halloran was the

inspector who oversaw and approved the Sewer Pipe’s original installation.

       37.     Nonetheless, Plaintiffs complied with Mr. O’Halloran’s unauthorized requests to

cease work and requested the advice of their engineer regarding the structural impact of their

Development Project on the current location of the Sewer Pipe.

       38.     The Plaintiffs’ engineer, Mr. George Horowitz, stated that there was no regulation

requiring that the placement of the Sewer Pipe be a specific distance from a building foundation

but recommended that the Plaintiffs dig-up their footings and dig down deeper so that the




                                                8
         Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 9 of 17



foundation would be at the same grade as the Sewer Pipe. The Plaintiffs complied with this

recommendation.

       39.     During the additional excavation required to again locate the Sewer Pipe, the

Plaintiffs were forced to excavate below the water table where the Sewer Pipe was located,

which caused the site to flood with water. Given the time of year, in mid-February, the flooded

site immediately froze. The Plaintiffs were forced to spend additional time and money to bring

heaters and pumps to the Property to clear it of ice and water and complete the foundation.

       40.     Work on the Development Project remained at a standstill as the Plaintiffs

awaited further instruction from Mr. Sullivan. The Plaintiffs made repeated attempts to contact

Mr. Sullivan for clarification and to have a discussion about the remedial measures taken by the

Plaintiffs, which the Plaintiffs believed alleviated many of the BWSC’s concerns.

       41.     Mr. Sullivan refused to have a productive conversation with the Plaintiffs or to

allow Plaintiffs to present their plans to the BWSC and merely asserted that the Sewer Pipe

needed to be removed and up-graded before the BWSC would release the GSA permit and/or

allow water and sewer connections at the Property.

       42.     Subsequently, the Plaintiffs were finally able to meet with the BWSC to discuss

their remedial measures, including the re-grading of the building foundations, and Plaintiffs

provided the BWSC with photographic evidence thereof.

       43.     The BWSC arbitrarily refused to accept the photographic evidence as proof and

required the Plaintiffs, at their additional expense, to excavate and dig down thirteen (13’) feet so

that BWSC could see for themselves that the re-grading occurred. There was no further response

from the BWSC on this matter.




                                                 9
         Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 10 of 17



       44.     Frustrated by the BWSC’s stonewalling of the Development Project, the BWSC’s

continual invention and imposition of new, unnecessary and unreasonable conditions and

requirements not previously discussed, and the BWSC’s refusal to have a meaningful discussion

about the Project, the Plaintiffs reached out to BWSC Commissioner Henry Vitale to discuss the

situation. As a result of this phone call, Mr. Vitale had John Sullivan call the Plaintiffs.

       45.     During the call between Mr. Sullivan and the Plaintiffs, it was clear to Plaintiffs

that Mr. Sullivan resented that Plaintiffs had contacted Mr. Vitale in an attempt to resolve the

impasse between Plaintiffs and the BWSC. Mr. Sullivan refused to consider any of the Plaintiffs’

reasonable proposals and reiterated that the Sewer Pipe needed to be removed and upgraded due

to Mr. O’Halloran’s report of the three alleged violations set forth in Paragraph 35. The Plaintiffs

stated to Mr. Sullivan that it was improper for Mr. O’Halloran, the inspector who approved the

original installation of the Sewer Pipe, to assert that the Sewer Pipe was in violation of any

applicable requirements.

       46.     Approximately six (6) months after the call from Mr. Sullivan, the Plaintiffs

returned to the BWSC offices to obtain the approved Site Plan. The desk clerk refused to release

either the approved Site Plan or the related GSA permit, stating that although the Site Plan was

stamped with approval it would not be released until such time as the Plaintiffs complied with

the BWSC’s demand that the Sewer Pipe be relocated and up-graded.

       47.     In addition to refusing to release the approved Site Plan and GSA permit, the

BWSC arbitrarily refused to provide water and sewer access to the Development Project citing

the Plaintiffs’ failure to comply with the requirements of the Easement Agreement, despite there

being no compliance deadlines imposed by the Easement Agreement. As a result, the Plaintiffs

had to ship water to the site to test their plumbing and the like, at additional cost and expense.




                                                  10
        Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 11 of 17



       48.     In or around April 2019, Plaintiffs once again called Mr. Vitale to explain that

they remained at a standstill with the BWSC and requested a face-to-face meeting with Mr.

Sullivan to discuss the Development Project and the Sewer Pipe.

       49.     A meeting was held shortly thereafter at which the Plaintiffs and Mr. Sullivan

were present. Plaintiffs explained to the BWSC that ample precautions had been taken to ensure

protection of the Sewer Pipe, the Sewer Pipe was not under the foundation (as was the BWSC’s

original assumption), and that the cost to move and up-grade the Sewer Pipe pursuant to the new,

and constantly changing, requirements imposed by the BWSC would cost the Plaintiffs roughly

$150,000.00. Mr. Sullivan refused to consider the Plaintiffs’ presentation and refused to modify

the conditions imposed by the BWSC for release of the approved Site Plan and related GSA

permit. The BWSC further refused to allow for the hookup of water and sewer access at the

Property. Mr. Sullivan’s refusals were arbitrary and capricious and were the product of animus

towards the Plaintiffs, apparently for seeking assistance from Commissioner Vitale.

       50.      As recent as September 2019, the Plaintiffs appeared at the BWSC once again to

request the file from the original installation of the Sewer Pipe, which installation was approved

by Mr. O’Halloran. Mr. Frank McLaughlin stated that the original plans, file and jacket were

likely on Mr. O’Halloran’s desk and thus could not be reviewed by the Plaintiffs.

       51.      The Development Project will soon reach a point where the Plaintiffs must cease

all work until resolution of the Sewer Pipe issue. The constant re-negotiation, and the increasing

and onerous requirements on the Plaintiffs have ultimately set the Plaintiffs back approximately

four (4) years from their intended completion date.

       52.     The BWSC never sent any formal written notice to Plaintiffs denying any of

Plaintiffs’ requests for Site Plan approval, denying Plaintiffs’ request for release of the approved




                                                11
        Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 12 of 17



Site Plan, denying Plaintiffs’ requests for issuance of the GSA permit, and/or denying Plaintiffs’

request for the Property to be connected to municipal water and sewer systems.

       53.     The BWSC never formally and in writing directed the Plaintiffs to take clearly

defined remedial action in order to allow the Development Project to proceed.

       54.     The BWSC failed to follow its own policies and procedures throughout its

dealings with the Plaintiffs by, inter alia, failing to issue such formal written notices with clear

instructions to Plaintiffs regarding the Development Project.

       55.     Acting under color of state law, the BWSC and Messiers Sullivan and

O’Halloran, exceeded and acted outside the scope of their respective authority, and acted truly

egregiously and with animus against Plaintiffs by, inter alia, failing to follow applicable BWSC

procedures, failing to fairly enforce applicable regulations, failing to provide written notices with

clear instructions to Plaintiffs regarding the Development Project, failing to notify the Plaintiffs

of any available administrative remedies, holding Plaintiffs approved Site Plan hostage until

Plaintiffs followed each of their unreasonable demands, and denying Plaintiffs and/or failing to

inform Plaintiffs of any access to clear pre-deprivation process before depriving Plaintiffs of the

use and enjoyment of the Property and the Development Project.

       56.     The BWSC’s actions, and the actions and statements of Messiers Sullivan and

O’Halloran, clearly rendered futile any administrative remedies otherwise available to Plaintiffs.

       57.     Plaintiffs have been denied due process under the United States Constitution by

having their rights to exercise and enjoy certain privileges and immunities to own and develop

real property free from intentional misconduct, abuse of power and the imposition of arbitrary

and irrational conditions on the development of such real property.




                                                 12
           Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 13 of 17



       58.     Defendants have engaged arbitrary methods amounting to a gross abuse of power

motivated by malicious and/or bad faith intent to prevent the Development Project from moving

forward.

       59.     Plaintiffs were, and are, not being treated equally by the Defendants, in relation to

those similarly situated, and were denied equal protection by the BWSC in the Development

Project approval and permitting processes and in the BWSC’s refusals to connect municipal

water and sewer systems to the Property.

       60.     Defendants’ constant imposition of additional terms and conditions on the

Plaintiffs’ site and permit approvals were arbitrary and a gross abuse of the BWSC’s power.

                                         COUNT I
      Violations of 42 U.S.C. § 1983 and the Fifth and Fourteenth Amendments of the
            United States Constitution – Procedural & Substantive Due Process

       61.     Plaintiffs repeat, re-allege and incorporate fully herein all the preceding

allegations of this Complaint.

       62.     Defendants, under color of law, have violated the Plaintiffs’ constitutionally

protected property rights as secured under the Fifth and Fourteenth Amendments of the United

States Constitution and 42 U.S.C. § 1983.

       63.     By imposing ever-changing conditions on Plaintiffs’ ability to complete the

Development Project and receive the requisite permits and approvals from the BWSC, and by

otherwise manipulating and abusing their authority to block the Development Project from being

completed, Defendants have deprived the Company of the enjoyment of its constitutionally

protected interests in the Development Project and the Property without due process of law.

       64.     Defendants have intentionally and wrongfully targeted Plaintiffs for adverse

treatment relating to their protected interests in the Development Project and in the Property.




                                                13
         Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 14 of 17



       65.     Defendants’ adverse treatment of the Plaintiffs was arbitrary and irrational,

without authority under the law, and motivated by the malicious and bad faith intent to block the

Project and injure the Plaintiffs.

       66.     Defendants’ intentional misconduct has violated Plaintiffs’ substantive due

process right not to be deprived of the use its property except by laws, regulations, or

government actions that are rationally related to a legitimate governmental interest.

       67.     Plaintiffs have suffered injuries as a result of Defendants’ wrongful acts and

omissions for which the Defendants are liable under 42 U.S.C. § 1983 in an amount to be

determined at trial.

                                        COUNT II
             Unlawful Denial of Public Right to Access Municipal Water System

       68.     Plaintiffs repeat, re-allege and incorporate fully herein all the preceding

allegations of this Complaint.

       69.     Plaintiffs are entitled to have reasonable access to the municipal water system,

including the ability to connect to municipal water systems to receive water at the Property.

       70.     Plaintiffs’ request for access to the municipal water system does not burden the

City or the BWSC in any way, nor does it violate the interests of the public.

       71.     Defendants have improperly denied Plaintiffs access to Boston’s municipal water

system by refusing to connect ready systems at the Property to City water systems.

       72.     As described in greater detail above, and as a result of the Defendants’ denial of

Plaintiffs’ access to the municipal water systems, the Plaintiffs have been forced to regularly

truck water onto the Property at significant cost.




                                                 14
           Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 15 of 17



       73.     Plaintiffs have suffered, and continue to suffer economic harm as a result of the

Defendants’ refusal to allow Plaintiffs reasonable access to the City of Boston’s municipal water

systems.

                                       COUNT III
                       Declaratory Judgment Pursuant to G.L. c. 231A

       74.     Plaintiffs repeat, re-allege and incorporate fully herein all the preceding

allegations of this Complaint.

       75.     An actual controversy has arisen and now exists between the Plaintiffs and the

Defendants with respect to the Defendants’ interference with the Plaintiffs’ development of the

Property and Defendants’ imposition of ever-changing conditions upon the Plaintiffs’ ability to

complete the Development Project.

       76.     The Plaintiffs request that the Court declare that the Defendants’ actions have been

ultra vires, arbitrary, capricious, an abuse of discretion and unsupported by either the BWSC’s

statutory authority or any factual circumstances relating to the Property. Further, the Plaintiffs

request that the Court declare the Plaintiffs’ full legal rights and interest in completing the

Development Project.

       77.     The declaratory judgment sought by the Plaintiffs will serve a useful purpose in

clarifying and settling the instant dispute and will afford relief from the uncertainty, insecurity

and controversy among the parties described above.

                                          COUNT IV
                            Rescission of the Easement Agreement

       78.     Plaintiffs repeat, re-allege and incorporate fully herein all the preceding

allegations of this Complaint.




                                                15
         Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 16 of 17



        79.     Plaintiffs entered into the Easement Agreement based solely upon the Defendants’

representation as to the physical location of the Sewer Pipe.

        80.     Upon excavation of said Sewer Pipe, it was determined that the location was not

as represented by the Defendants.

        81.     Defendants either mispresented the location of the Sewer Pipe intentionally,

negligently, or by accident or mistake.

        82.     Plaintiffs would not have entered into the Easement Agreement but for the

Defendants’ misrepresentation. As a direct, proximate, and foreseeable result of the Defendants'

misrepresentation, Plaintiffs relied upon Defendants’ assertions of fact, entered into the

Easement Agreement, and have therefore been wrongfully deprived of the full and exclusive use

of their rightful Property.

        83.     Plaintiffs are entitled to an order of this Court rescinding the Easement Agreement

due either to the material misrepresentation and/or mutual mistake of fact upon which said

Agreement was predicated.

                                     REQUESTED RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court:

        1.      Enter judgment in favor of Plaintiffs and against Defendants on Count I, for the
                Defendants’ violations of 42 U.S.C. § 1983 and the Fifth and Fourteenth
                Amendments of the United States Constitution which protect Plaintiffs’ rights to
                procedural and substantive due process;
        2.      Enter judgment in favor of Plaintiffs and against Defendants on Count II, for the
                Defendants’ unlawful denial of Plaintiffs’ right to access Boston’s municipal
                water system;
        3.      Enter judgment in favor of Plaintiffs and against Defendants on Count III,
                declaring the Defendants actions described hereinabove ultra vires, arbitrary,




                                                 16
 Case 1:20-cv-11570-NMG Document 1 Filed 08/21/20 Page 17 of 17



      capricious, an abuse of discretion and unsupported by either the BWSC’s statutory
      authority or any factual circumstances relating to the Property;
4.    Enter judgment in favor of Plaintiffs and against Defendants on Count IV,
      rescinding the Easement Agreement entered into by Plaintiffs in reliance on the
      Defendants’ material misrepresentations and/or mistakes of fact;
5.    Award Plaintiffs money damages, plus pre-judgment and post-judgment interest
      on all Counts of this Complaint;
6.    Award Plaintiffs the costs of this action, including, without limitation, reasonable
      attorneys’ fees and costs; and
7.    Grant such other and further relief as this Court deems just and proper.



                                JURY DEMAND

      Plaintiffs hereby request a trial by jury on all issues so triable.



DATED: August 21, 2020                 Respectfully submitted,

                                       22 FRANKLIN STREET, LLC AND
                                       MACCO CONSTRUCTION CORPORATION

                                       By their attorneys,

                                       /s/     Jess D. Oyer
                                       Charles R. Bennett, Jr. (BBO# 037380)
                                       CBennett@murphyking.com
                                       Jess D. Oyer (BBO# 683242)
                                       Joyer@murphyking.com
                                       MURPHY & KING, P.C.
                                       One Beacon Street, 21st Floor
                                       Boston, MA 02108
                                       Tel.: (617) 423-0400
                                       Fax: (617) 423-0498




                                         17
